DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-37 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Astrom et. al. (US 2020/0084752 A1).
Regarding Claim 35, Astrom discloses an apparatus (Fig. 7 Para 82) comprising: 
a non-transitory memory storage comprising instructions (Fig. 7 340 Memory 345 Program Para 85) and 
one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to perform operations (Fig. 7 310 Processing Cir Para 84 85) comprising: 
Fig. 2 “First Control Resource Set” “Second Control Resource Set” Fig. 4 130 Para 64 “The base station 20 two or more control resource sets to use for transmitting downlink control information to a wireless device 30 (block 160)” “Control Resource Set” corresponds to control channel and the “resource identifiers” are control resource parameters specifying the location of the time-frequency resources for each control resource set), wherein each set of the at least two sets of control channel parameters corresponds to at least one time unit (Fig. 2 “Time Slot” Para 41 42 64 “time slot” corresponds to time unit); and 
sending first configuration information to a terminal, wherein the first configuration information comprises the at least two sets of control channel parameters (Fig. 4 135 Para 64 The “control resource sets” and associated “resource identifiers” correspond to first configuration information)
Regarding Claim 36, Astrom discloses at least one set of the at least two sets of control channel parameters corresponds to a plurality of time unit indexes (Fig. 2 “First Control Resource Set” “Time Slots in 1st State” Para 40-42)
Regarding Claim 37, Astrom discloses the set of one or more control channel parameters comprises a resource location corresponding to a control resource set (Para 45 “the base station 20 sends one or more resource identifiers to the wireless device to indicate the first control channel resources, the second control channel resources, or both”); and the resource location corresponding to the control resource set comprises: a resource start location and a resource end location that correspond to the control resource set (Para 47 “In one embodiment, the base station 20 sends the wireless device 30 a bitmap (i.e., resource identifier) indicating the control channel Para 48 “the resource identifier may comprise an indication of a frequency range. The frequency range may be indicated by a first frequency/subcarrier and a last frequency/subcarrier in the range”)
Regarding Claim 40, Astrom discloses the time unit is a slot (Fig. 2 “Time Slot” Para 40-42 64)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1).in view of Harada et. al. (US 2020/0119965 A1)
The disclosure of Astrom find support at US 62/480,849
Regarding Claim 21, Astrom discloses a method (Fig. 3 Para 54-56), comprising: 
receiving, by a communication apparatus from a network device, first configuration information (Fig. 3 110 Para 55 “control resource sets” and associated “resource identifiers” correspond to first configuration information, “wireless device” corresponds to communications apparatus and “base station” corresponds to network device.), 
Fig. 2 “First Control Resource Set” “Second Control Resource Set” Fig. 3 110 Para 40-42 55 where “Control Resource Set” and associated “resource identifiers” corresponds to control channel parameters); and 
each set of the at least two sets of control channel parameters corresponds to at least one time unit (Fig. 2 “Time Slot” Fig. 3 115 Para 41 42 56 “time slot” corresponds to time unit); and 
determining, by the communication apparatus based on a time unit and the first configuration information, a set of one or more control channel parameters corresponding to the time unit (Fig. 2 Fig. 3 120 Para 40 41 “Because the timing of the SS block is known to the wireless device 30, the wireless device 30 is able to determine whether the SS block is present in a particular time slot and select either the first control resource set or the second control resource set to monitor for DCI depending on whether the SS block is present or not“ Para 42 55 56)
Harada discloses something Astrom does not explicitly disclose: a particular time slot corresponds to a particular time slot index (Para 45 “time index” “slot number”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to receive, by a communication apparatus from a network device, first configuration information, wherein: the first configuration information comprises at least two sets of control channel parameters; and each set of the at least two sets of control channel parameters corresponds to at least one time unit; and determine, by the communication apparatus based on an index of a time unit and the first configuration information, a set of one or more control channel parameters corresponding to the time Para 8). at least one set of the at least two sets of control channel parameters corresponds to a plurality of time unit indexes (Fig. 2 “First Control Resource Set” Para 40)
Regarding Claim 22, Astrom discloses at least one set of the at least two sets of control channel parameters corresponds to a plurality of time unit indexes (Fig. 2 “First Control Resource Set” “Time Slots in 1st State” Para 40-42)
Regarding Claim 23, Astrom discloses the set of one or more control channel parameters comprises a resource location corresponding to a control resource set (Para 45 “the base station 20 sends one or more resource identifiers to the wireless device to indicate the first control channel resources, the second control channel resources, or both”); and the resource location corresponding to the control resource set comprises: a resource start location and a resource end location that correspond to the control resource set (Para 47 “In one embodiment, the base station 20 sends the wireless device 30 a bitmap (i.e., resource identifier) indicating the control channel resources, i.e., resource elements, in the first control resource set” Para 48 “the resource identifier may comprise an indication of a frequency range. The frequency range may be indicated by a first frequency/subcarrier and a last frequency/subcarrier in the range”)
Regarding Claim 27, Astrom discloses the time unit is a slot (Para 40-42 55-56)
Regarding Claim 28, Astrom discloses an apparatus (Fig. 6 Para 78) comprising: 
Fig. 6 240 Memory 245 Program Para 81); 
and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to perform operations (Fig. 6 210 Processing Cir Para 80-81) comprising: 
receiving first configuration information from a network device (Fig. 3 110 Para 55), wherein: 
the first configuration information comprises at least two sets of control channel parameters (Fig. 2 “First Control Resource Set” “Second Control Resource Set” Fig. 4 110 Para 40-42 64); and 
each set of the at least two sets of control channel parameters corresponds to at least one time unit (Fig. 2 “Time Slot” Fig. 3 115 Para 41 42 56); and 
determining, based on a time unit and the first configuration information, a set of one or more control channel parameters corresponding to the time unit (Fig. 2 Fig. 3 120 Para 40-42 55-56)
Harada discloses particular time slot corresponds to a particular time slot index (Para 45)
Regarding Claim 29, the combination of Astrom and Harada discloses claim 29 as explained in claims 22 and 28.
Regarding Claim 30, the combination of Astrom and Harada discloses claim 30 as explained in claims 23 and 28.
Regarding Claim 34.
Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1).in view of Harada et. al. (US 2020/0119965 A1) and in further view of Takeda et. al. (20200052846)
Regarding Claim 24, the combination of Astrom and Harada discloses the method of claim 23.
Takeda discloses something neither Astrom nor Harada explicitly discloses: mapping between a first resource group and a second resource group in a control channel; the first resource group comprises the second resource group; the mapping between the first resource group and the second resource group comprises a quantity of second resource groups included in a third resource group, wherein the first resource group comprises the third resource group, and the third resource group comprises the second resource group (Abstract “a downlink control channel, which is transmitted by using a downlink control channel element comprised of a plurality of resource element groups (REGs) and/or one or more REG groups” Para 42 “an REG group may be referred to as an "REG bundle"” where “Control Channel Element (CCE)” corresponds to first resource group, where “REG” corresponds to the second resource group, where “REG bundle” corresponds to third resource group, where “control channel element comprised of a plurality of resource element groups (REGs)” corresponds to the mapping between a first resource group and a second resource group.  Since an “REG bundle” consists of one or more “REGs,” it corresponds to “a quantity of second resource groups included in a third resource group”
See Para 113 of the instant application “In this disclosure, the CCE may be referred to as a first resource group, the REG may be referred to as a second resource 
Therefore it would have been obvious to one skilled in the art at the invention was filed for the set of one or more control channel parameters comprises a mapping manner between a first resource group and a second resource group in the control resource set; the first resource group comprises the second resource group; the mapping manner between the first resource group and the second resource group comprises a quantity of second resource groups included in a third resource group, wherein the first resource group comprises the third resource group, and the third resource group comprises the second resource group.  The motivation is to control data scheduling in further (Fifth Generation) communications systems as taught by Takeda (Para 7).
Regarding Claim 31, the combination of Astrom and Harada and Takeda discloses claim 31 as explained in claims 24 and 28.
Claims 25, 26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1).in view of Harada et. al. (US 2020/0119965 A1) and in further view of Xu et. al. (2015/0063281).
Regarding Claim 25, the combination of Astrom and Harada discloses the method of claim 21.
Xu discloses something neither Astrom nor Harada explicitly discloses:
Abstract “eCCE or CCE resources to which E-PDCCH candidates on the first aggregation level are mapped” where “Enhanced-Physical Downlink Control Channel (e-PDCCH) candidate” corresponds to physical downlink control channel candidate and where “Enhanced Control Channel Element (eCCE)/CCE” corresponds to first resource group); 
the physical downlink control channel candidate is carried on the first resource group (Abstract Para 4 “one PDCCH may include 1, 2, 4, or 8 CCEs, that is, corresponding aggregation levels are 1, 2, 4, and 8 respectively, and quantities of PDCCH candidates on the aggregation levels are 6, 6, 2, and 2 respectively”); and 
the mapping manner between the physical downlink control channel candidate and the first resource group comprises: 
mapping the physical downlink control channel candidate to L first resource groups that are consecutive in frequency domain (Para 4 55 “according to a mapping mode of the E-PDCCH, the E-PDCCH may be classified into a localized E-PDCCH…The localized E-PDCCH is mapped to one PRB or consecutive PRBs in a localized manner” Para 4 discloses L first resource groups, see above.  “Localized” corresponds to consecutive in frequency domain.  When the Physical Resource Blocks (PRBs) are consecutive in the frequency domain, the CCEs and E-PDCCH composed of them are also consecutive in the frequency domain); or 
mapping the physical downlink control channel candidate to L first resource groups that are inconsecutive in frequency domain (Para 55 “according to a mapping mode of the E-PDCCH, the E-PDCCH may be classified into…a distributed E-
L is a positive integer and represents an aggregation level of the physical downlink control channel candidate (Abstract Para 4 See above)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the set of one or more control channel parameters comprises a mapping manner between a physical downlink control channel candidate and a first resource group; the physical downlink control channel candidate is carried on the first resource group; and the mapping manner between the physical downlink control channel candidate and the first resource group comprises: mapping the physical downlink control channel candidate to L first resource groups that are consecutive in frequency domain; or mapping the physical downlink control channel candidate to L first resource groups that are inconsecutive in frequency domain, wherein L is a positive integer and represents an aggregation level of the physical downlink control channel candidate.  The motivation is to transmit information on an E-PDCCH channel as taught by Xu (Para 6).
Regarding Claim 26, Astrom discloses a control resource set may be part of a physical downlink control channel (Para 40)
Xu discloses physical downlink control channel candidates at different aggregation levels (Abstract) and the location of resources used by physical downlink Para 83-84 “j is an index of the first PRB group” corresponds to a location of resources used by physical downlink control channel candidates and the resource index, “the offset value may ensure that E-PDCCH candidates…on different aggregation levels are mapped to different positions in the first PRB group” corresponds to physical downlink control channel candidates at different aggregation levels)
Regarding Claim 32, the combination of Astrom and Harada and Xu discloses claim 32 as explained in claims 25 and 28.
Regarding Claim 33, the combination of Astrom and Harada and Xu discloses claim 33 as explained in claims 26 and 28.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1).in view of Takeda et. al. (20200052846)
Regarding Claim 38, Astrom discloses the apparatus according to claim 37.
Takeda discloses something Astrom does not explicitly disclose: mapping between a first resource group and a second resource group in a control channel; the first resource group comprises the second resource group; the mapping between the first resource group and the second resource group comprises a quantity of second resource groups included in a third resource group, wherein the first resource group comprises the third resource group, and the third resource group comprises the second resource group (Abstract Para 42 “where “CCE” corresponds to first resource group, where “REG” corresponds to the second resource group, where “REG bundle” corresponds to third resource group, where “control channel element comprised of a plurality of resource element groups (REGs)” corresponds to the mapping between a 
See Para 113 of the instant application)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the set of one or more control channel parameters comprises a mapping manner between a first resource group and a second resource group in the control resource set; the first resource group comprises the second resource group; the mapping manner between the first resource group and the second resource group comprises a quantity of second resource groups included in a third resource group, wherein the first resource group comprises the third resource group, and the third resource group comprises the second resource group.  The motivation is to control data scheduling in further (Fifth Generation) communications systems as taught by Takeda (Para 7).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Astrom et. al. (US 2020/0084752 A1).in view of Xu et. al. (2015/0063281).
Regarding Claim 39, Astrom discloses the apparatus according to claim 37.
Takeda discloses something Astrom does not explicitly disclose: 
a mapping manner between a physical downlink control channel candidate and a first resource group (Abstract “eCCE or CCE resources to which E-PDCCH candidates on the first aggregation level are mapped” where “Enhanced-Physical Downlink Control Channel (e-PDCCH) candidate” corresponds to physical downlink control channel 
the physical downlink control channel candidate is carried on the first resource group (Abstract Para 4 “one PDCCH may include 1, 2, 4, or 8 CCEs, that is, corresponding aggregation levels are 1, 2, 4, and 8 respectively, and quantities of PDCCH candidates on the aggregation levels are 6, 6, 2, and 2 respectively”); and 
the mapping manner between the physical downlink control channel candidate and the first resource group comprises: 
mapping the physical downlink control channel candidate to L first resource groups that are consecutive in frequency domain (Para 4 55 “according to a mapping mode of the E-PDCCH, the E-PDCCH may be classified into a localized E-PDCCH…The localized E-PDCCH is mapped to one PRB or consecutive PRBs in a localized manner” Para 4 discloses L first resource groups, see above.  “Localized” corresponds to consecutive in frequency domain.  When the Physical Resource Blocks (PRBs) are consecutive in the frequency domain, the CCEs and E-PDCCH composed of them are also consecutive in the frequency domain); or 
mapping the physical downlink control channel candidate to L first resource groups that are inconsecutive in frequency domain (Para 55 “according to a mapping mode of the E-PDCCH, the E-PDCCH may be classified into…a distributed E-PDCCH… distributed E-PDCCH is mapped to multiple PRBs in a distributed manner” where “distributed” corresponds to inconsecutive in frequency domain When the Physical Resource Blocks (PRBs) are inconsecutive in the frequency domain, the CCEs 
L is a positive integer and represents an aggregation level of the physical downlink control channel candidate (Abstract Para 4 See above)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the set of one or more control channel parameters comprises a mapping manner between a physical downlink control channel candidate and a first resource group; the physical downlink control channel candidate is carried on the first resource group; and the mapping manner between the physical downlink control channel candidate and the first resource group comprises: mapping the physical downlink control channel candidate to L first resource groups that are consecutive in frequency domain; or mapping the physical downlink control channel candidate to L first resource groups that are inconsecutive in frequency domain, wherein L is a positive integer and represents an aggregation level of the physical downlink control channel candidate.  The motivation is to transmit information on an E-PDCCH channel as taught by Xu (Para 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463